Citation Nr: 0016238	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
February 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) April 1995 rating decision 
which, implementing February 1995 Board decision granting 
service connection for lumbosacral strain, assigned it a 10 
percent disability rating.  In May 1998, the case was 
remanded to the RO for additional development of the 
evidence.


FINDING OF FACT

The veteran's service-connected low back disability, 
exclusive of arthritis, is productive of subjective symptoms 
of episodic pain, discomfort, and muscle spasm, and is 
manifested by apparent evidence of motion impairment and 
positive straight leg raising without objective evidence of 
neurological deficit, muscle spasm, or muscle atrophy.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for chronic lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for a rating in excess of 10 percent for 
the service-connected lumbosacral strain is well grounded, 
Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it stems from 
the rating assigned by the RO following a grant of service 
connection for the disability by Board decision in February 
1995 (while the RO initially assigned a noncompensable 
rating; he disagreed with RO rating decision in April 1995 
which increased that rating from 0 to 10 percent).  Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  As the claim is well 
grounded, VA has a duty to assist in developing evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that the duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for chronic lumbosacral strain (excluding 
degenerative arthritis of the lumbosacral spine) was granted 
by Board decision in February 1995, finding that the 
disability had its onset during the veteran's active service 
(based on his service medical records and post service 
clinical evidence consisting of VA and private records from 
July 1965 to May 1994, including November 1993 VA orthopedic 
examination).  By RO rating decision in February 1995, 
implementing the above Board decision, the lumbosacral strain 
was assigned a noncompensable rating; by rating decision in 
April 1995 (here on appeal), the RO increased that rating to 
10 percent disabling. 

On VA orthopedic examination in November 1993, the veteran 
reported intermittent, radiating low back pain.  On 
examination, he walked and moved in a "satisfactory manner" 
without limp or discomfort; the range of lumbosacral spine 
motion was to 45 degrees flexion, 10 degrees extension, 25 
degrees on left and right lateral flexion, and 20 degrees on 
left and right rotation; reflexes in the lower extremities 
were equal and active, and there was no evidence of muscle 
atrophy; straight leg raising was to 45 degrees, bilaterally, 
with a pulling sensation in the low back area.  The 
examiner's review of a August 1992 X-ray study revealed 
degenerative disease at L5-S1, and computerized tomography 
study showed central bulge at L3-4 (without evidence of 
spinal stenosis).  Chronic low back strain was diagnosed, and 
the examiner opined that the disability was "allegedly ... 
quite disturbing and disabling to [him]."  

On VA orthopedic examination in March 1995, the veteran 
reported low back pain, discomfort, and occasional discomfort 
in the left leg, noting that he had occasional flare-ups of 
symptoms, lasting several weeks in duration.  On examination, 
his gait was "essentially normal;" examination of the back 
showed no "significant" abnormality of the curvature, but 
he resisted any back motion; reflexes, sensation, and 
circulation in the lower extremities were intact; straight 
leg raising was to 45 degrees, bilaterally, accompanied by 
severe back pain; there was no evidence of muscle atrophy, 
and range of motion of the hips was full.  The examiner 
indicated that the veteran complained of a multitude of 
symptoms relative to his low back disability but there was 
"little from an objective standpoint to substantiate any 
basic problem of the back except ... early degenerative 
changes."  Chronic low back strain, "allegedly ... quite 
disturbing and disabling," was diagnosed.

VA medical records from August 1991 to March 1995 document 
intermittent treatment for various symptoms including the 
veteran's low back strain, as manifested by pain and 
occasional tingling sensation in the left leg.  

On VA orthopedic examination in April 1997, the veteran 
indicated that his low back disability was "basically" 
unchanged since the last examination in 1995; at times, he 
reportedly felt well and, at other times, his symptoms were 
"significant."  On examination, he walked and moved in an 
"essentially normal manner" and was "willing" to 
demonstrate lumbar spine flexion to 30 degrees; he was able 
to raise on both feet and rock back on the heels in a 
"satisfactory manner," and got on and off the examining 
table in a normal manner; straight leg raising was to 40 
degrees, bilaterally; sensation, reflexes, and circulation in 
the lower extremities were normal.  The examiner indicated 
that there was no radicular symptomatology, from subjective 
or objective standpoint; the veteran's condition was noted 
not to have changed markedly since the last examination and 
consisted primarily of subjective symptoms of pain and 
impairment.  

On VA fee-basis orthopedic examination in April 1999, 
including a review of the claims file, the veteran reported 
episodes of low back pain, noting that, "most times," his 
symptomatology was minimal; at times, the low back pain, 
muscle spasms, and radiating pain were severe and lasted from 
a week to several months in duration (precipitated by 
"trivial" activities such as bending over or brushing his 
teeth); such episodes reportedly occurred 1 to 6 times per 
year and were unpredictable.  He indicated that he was 
unemployed for 8 years.  On examination, paraspinal 
musculature was normal without a sign of a spasm; his gait 
was "smooth and even" and there was no list or forward 
stoop; tiptoe and heel walking, and squatting were performed 
"satisfactorily;" range of motion of the low back was 
described by the examiner as "a bit unusual" as he refused 
to flex beyond 30-35 degrees in spite of the fact that he 
moved about and climbed on and off the examining table in a 
"more normal fashion;" extension was to 10 degrees and side 
bending was to 20 degrees, bilaterally; straight leg raising 
in a sitting position was productive of slight tendency to 
recline as the knees were fully extended; in supine position, 
straight leg raising was to 75 degrees, bilaterally, and was 
associated with some discomfort; range of motion of the hips 
was full and painless; there was no evidence of weakness, 
sensory impairment, or muscle atrophy in the thighs.  Low 
back pain with history of recurrent episodes of significant 
pain and spasm, currently not symptomatic, and no objective 
evidence of disc herniation, radiculitis, or radiculopathy 
were diagnosed.  

On examination in April 1999, the examiner indicated that the 
veteran's low back symptoms were episodic and "somewhat 
unusual" since they were precipitated by "trivial cause" 
and could last several months in duration; he indicated that 
flexion of the lumbar spine was somewhat restricted but was 
"clearly out of context for expected values with the 
remaining exam," and that it was therefore meaningless for 
rating purposes; the remaining flexibility of the spine was 
within normal range for the veteran's age, and there was no 
evidence of neurological impairment or significant muscle 
atrophy.  The examiner observed that the veteran may have 
significant disability during flare-ups of symptoms, but they 
were not recordable at the time of examination.  The severity 
of his subjective symptoms during "good times" was 
described as "absent to mild," and during flare-ups of 
symptoms as "moderate to severe."  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected low back strain, 
exclusive of arthritis, is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, lumbosacral strain, with characteristic 
pain on motion.  Under Code 5295, if there is muscle spasm on 
extreme forward bending and loss of lateral spine motion, a 
20 percent rating is assignable.  Therefore, a rating in 
excess of the currently assigned 10 percent for the veteran's 
service-connected low back disability, diagnosed as chronic 
lumbosacral strain, is unwarranted.  It is noted that, while 
the presence of arthritis involving the lumbosacral spine is 
shown by X-ray evidence, the service-connected low back 
disability does not include arthritis.  The evidence of 
record, as discussed above, reveals that the veteran's low 
back disability is associated with episodes of pain, 
discomfort, and muscle spasms (characterized by the veteran 
as "severe") but, as indicated on VA fee-basis orthopedic 
examination in April 1999, most of the time, the disability 
is productive of mild or no symptoms or impairment at all 
(which is supported by the remainder of the clinical evidence 
of record).  The objective evidence shows that the low back 
disability is not associated with neurological impairment, 
muscle atrophy, or muscle spasm.  As discussed above, on 
recent VA orthopedic examination, the veteran appeared to 
have significant impairment of motion but, as observed by the 
examiner in April 1999, the reported/perceived motion 
impairment was out of proportion in relation to objective 
manifestations of the disability and should be considered 
invalid for rating purposes (yet, the examiner acknowledged 
that some limitation of motion was present).  He is shown to 
receive only intermittent medical treatment for his low back 
disability, and there is no indication that any surgery is 
advisable or required.  

Based on objective clinical evidence of the veteran's 
service-connected low back disability, the Board is of the 
opinion that it is consistent with no more than "mild" 
impairment under Code 5295, warranting a noncompensable 
rating.  Nevertheless, because he appears to experience 
flare-ups of symptoms 1 to 6 times per year, reportedly 
lasting up to several months in duration, and applying 
38 C.F.R. §§ 4.40 and 4.45, the Board is of the opinion that 
the severity of the service-connected low back disability is 
consistent with the rating criteria for a 10 percent rating 
under Code 5295, as identified above.  Both subjective 
complaints of pain and functional impairment, and objective 
manifestations of the low back disability have been 
considered but are not deemed illustrative of disability 
warranting a 20 percent evaluation under Code 5295 (there is 
no evidence of muscle spasm on extreme forward bending and 
loss of lateral spine motion).

The evidence before the Board does not reveal that the 
veteran's service-connected low back disability is associated 
with a fractured vertebra, complete spine bony fixation 
(ankylosis), lumbar spine ankylosis, or that his disability 
is associated with neurological impairment; thus, a rating of 
his disability under Codes 5285, 5286, 5289, or 5293, 
respectively, is not warranted.  

The evidence of record before the Board does not reveal that 
the veteran's service-connected lumbosacral strain causes him 
unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1) (1999).  Although he 
receives intermittent medical treatment associated with that 
disability, he is not shown to have required frequent periods 
of hospitalization due to his service-connected low back 
disability.  While the evidence indicates that he has been 
unemployed for many years, it does not appear that such 
unemployment status is due solely to such service-connected 
disability.  The evidence of record, taken as a whole, does 
not show that the lumbosacral strain currently causes him 
exceptional hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  The 
basis for an assignment of a disability rating, therefore, is 
the interference with average civil employment.  In cases 
such as this, where there is no evidence of an unusual 
disability picture associated with the pertinent disability, 
application of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria is deemed inappropriate.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for low back disability, and it presents no question 
as to which of two evaluations should be applied.  Thus, the 
provisions of 38 C.F.R. § 4.7 (1999) are inapplicable.


	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for chronic lumbosacral 
strain is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

